Citation Nr: 1120639	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO. 06-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for a renal disorder.

3. Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a January 2009 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in May 2009.

This case was further the subject of a decision and remand in February 2010 in which the Board found that new and material evidence had been received to reopen the Veteran's claim for service connection for low back disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.






REMAND

In a September 2010 report of VA examination, a clinician opined that he could find no evidence in the service treatment records to confirm certain assertions purportedly related to him by the Veteran. He further opined that it was less likely than not that the Veteran's current low back disability was related to the military because there was not enough evidence in the service treatment records to indicate that his current low back condition was related to the military. 

The clinician's assertions and opinions in the September 2010 VA examination report are not credible, are inadequately reasoned and are of no probative weight because the Veteran's service treatment records, upon which the clinician purportedly relied in forming his opinion, are not associated with the claims file but rather have been lost or destroyed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC must provide corrective VCAA notice to the Veteran, in order to cure the error in a March 2011 supplemental statement of the case by which the RO/AMC denied the Veteran's claim for service connection for low back disability because a September 2010 VA examiner indicated that there was not enough evidence in the service treatment records to indicate that his current complaints of low back pain were related to the military. 

The corrective notice must inform the Veteran that his service treatment records were formally found to be unavailable by the RO in June 2006, and must inform the Veteran of alternate forms of evidence that include, but are not limited to, letters to and from the Veteran during or after military service detailing the in-service incident; and accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the development of the Veteran's in-service incident and resulting injuries; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claim that his current low back and renal disorders and post-service vagotomy are the result of the in-service incident. See Dixon v. Derwinski, 3 Vet. App. 261 (1992).

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his low back disability, stomach disorder or renal disorder from May 1955 through the present time.

(a) As was done in August 2009, again inform the Veteran that his August 2009 VA Forms 21-4142, Authorizations and Consent to release information, were not sufficient for VA to obtain the requested treatment records because form he completed for Doctors Hospital was not sufficiently specific as to dates or address, and the form he completed for Parkland Hospital was not sufficiently completed as to address.

(i) In the letter, inform the Veteran that the address for Doctors Hospital in Dallas, Texas, is 9440 Poppy Drive, Dallas, Texas, 75218.

(ii) In the letter, inform the Veteran that the address for Parkland Hospital in Dallas, Texas, is 5201 Harry Hines Boulevard, Dallas, Texas, 75235.

(iii) Enclose VA Form 21-4142s with the letter, and inform the Veteran that he may use these addresses, or, if applicable, any alternative address the RO/AMC may know to be more appropriate, in completing his VA Form 21-4142s. 

(b) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies that have not been previously obtained.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
3. Once all available medical records have been received, arrange for a VA examination with an appropriately qualified clinician. The clinician must be a medical care professional other than the clinician who conducted the September 2010 VA examination.

The purpose of the examination is to determine whether the Veteran's low back disability, renal disorder or stomach disorder began during service or is related to any incident of service.




The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner will take a detailed history from the Veteran.

(c) The examiner will be informed that the Veteran's service treatment records have been lost or destroyed, with the possible exception of an unsigned, undated service department treatment record, received by VA on January 26, 1979, that includes a diagram of positions he is supposed to undertaken by "Dr. Hilderbrand at V.A. Hospital" and notations prescribing bed rest for two weeks, heat or ice on the back four times a day, aspirin two to three times every four hours, robaxin, and codeine  

(i) The examiner must review this undated treatment document, date-stamped as received by VA on January 26, 1979.  (See bottom of Volume 1 of the Veteran's claims file). 

(d) The examiner must read pages 5 through 14 and page 26 of the transcript of the Veteran's January 2009 hearing before the undersigned Veterans Law Judge. The examiner must indicate in his examination report that he read the transcript.

(e) If the examiner ascertains a medical or clinical basis for corroborating or discounting the credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A full rationale for any such finding must be provided.

(f) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(g) The examiner must opine whether the Veteran has a current back disorder that began during active service or is related to any incident of service.

(h) The examiner must opine whether the Veteran has arthritis of the back that was present within one year after discharge from service in May 1955.

(i) The examiner must opine whether the Veteran has a renal disorder as a result of any incident of active service, or as a result of prescribed medications for his low back disorder. 

(j) The examiner must opine whether the Veteran has a stomach disorder as a result of any incident of active service, or as a result of prescribed medications for his low back disorder. 

(k) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(l) The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

4. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

